FILED

UNITED STATES 1)1STRICT CoURT SEP 2 0 2010
FoR THE DISTRICT oF CoLUMBIA¢,E,k U s D|_sm_ct d
l v ¢ 

JAMEs ARTHUR LEwls, JR_, B""kfur>tcv courts
Plaintiff, .

v.  Civil Action No. l , 

ATTORNEY GENERAL - U.S.A., et al., v
Defendants.
MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis and
pro se complaint. The application will be granted and the complaint will be dismissed.

Plaintiff alleges that, while incarcerated at a federal correctional institution, he was
prescribed medication to treat mental disorders, and that the side effects of the medication
include sleep disorders, cramps, weakness, and joint pain. See Compl. at l-2. lt appears that
plaintiff brings this action in order to obtain compensatory damages for injuries caused by the
medication, see ia’. at 2, and that plaintiffs sole means of recovery comes under the Federal Tort
Claims Act ("FCTA"), see 28 U.S.C. § l346(b)(l).

The FTCA provides that the "United States shall be liable [for tort claims] in the same
manner and to the same extent as a private individual under like circumstances." 28 U.S.C. §
2674(a). lt requires that a claimant present his claim to the appropriate federal agency prior to
filing a civil action in a federal district court. McNeil v. United States, 508 U.S. 106, 113
(l993); 28 U.S.C. § 2675(a) (requiring claimant to present claim "for money damages for injury
or loss of property . . . caused by the negligent or wrongful act or omission of any employee of

the Govemment while acting within the scope of his office or employment . . . to the appropriate

F ederal agency" from which written notice of the denial of the claim has been forwarded to the

claimant before a suit may be flled). lt does not appear that plaintiff has exhausted of his
administrative remedies by having presented his claim first to the appropriate agency and, absent
exhaustion, this Court lacks subject matter jurisdiction. See McNeil, 508 U.S. at ll3.

The Court will dismiss this action for lack of subject matter jurisdiction. An Order is

issued separately.

    

Unit States District Judge

DATE; @,7,,4,1' ‘5/) >,¢/z>